 1

 2

 3

 4                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
 5

 6   UNITED STATES OF AMERICA,
     ex rel., RANDOLPH PETERSON,                  NO: 2:17-CV-0191-TOR
 7   individually and as relator; TRI- CITY
     RAILROAD COMPANY, LLC,                       ORDER DISMISSING
 8   a Washington limited liability company; as   DEFENDANTS LARSON, KECK,
     a Washington corporation and as relator,     AND HAGARTY WITH
 9                                                PREJUDICE
                             Plaintiffs,
10
           v.
11
     PORT OF BENTON COUNTY, a
12   Washington State Municipal
     Entity; SCOTT KELLER,
13   individually and as Executive
     Director of Port of Benton; ROBERT
14   LARSON, individually and as
     Commissioner of Port of Benton; ROY
15   KECK, individually and as Commissioner
     of Port of Benton; JANE HAGERTY,
16   individually and as Commissioner of the
     Port of Benton; CITY OF RICHLAND, a
17   Washington State Municipal entity; and
     PETER ROGALSKY, individually and as
18   Public Works Director of the City of
     Richland,
19

20                          Defendants.


     ORDER DISMISSING DEFENDANTS LARSON, KECK, AND HAGARTY
     WITH PREJUDICE ~ 1
 1         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss

 2   Defendants Larson, Keck, and Hagarty. ECF No. 189. The motion was submitted

 3   for consideration without oral argument. Having reviewed the file and the records

 4   therein, the Court is fully informed.

 5         The stipulated motion is filed pursuant to Fed. R. Civ. P. 41(a) and LCivR

 6   41(a) and provides for the dismissal of Defendants Larson, Keck, and Hagarty

 7   (previously, incorrectly spelled Hagerty) with prejudice and without fees or costs

 8   to any party.

 9         ACCORDINGLY, IT IS HEREBY ORDERED:

10         Pursuant to Fed. R. Civ. P. 41(a) and LCivR 41(a), Defendants Robert

11   Larson, Roy Keck, and Jane Hagarty are dismissed from this action with prejudice

12   and without an award of fees or costs to any party.

13         The Clerk of Court is directed to enter this Order, terminate Defendants

14   Larson, Keck, and Hagarty, and amend the docket accordingly.

15         DATED October 3, 2019.

16

17                                   THOMAS O. RICE
                              Chief United States District Judge
18

19

20


     ORDER DISMISSING DEFENDANTS LARSON, KECK, AND HAGARTY
     WITH PREJUDICE ~ 2
